DETAILED ACTION
This action is responsive to the filing of 10/9/2020. Claims 1-10 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bliss (20170126841.)

Claim 1, 6: Bliss discloses a method for visualizing screen content on a data visualization system, in which:
a) in the context of monitoring and controlling the functionality (par. 32, client application 104 can retrieve device data 110 from the industrial devices 114 via communications application 106, and can write configuration data 116 or other information to the industrial devices 114 via communications application 106) of at least one device (Fig. 1: 114a-c; par. 30, industrial devices 114—e.g., industrial controllers, motor drives, HMI terminals, etc.—are deployed within an industrial environment such as a plant facility and connected to a plant network 112), which is networked in an installation-related and operational manner to form a device network (Fig. 1: 112, plant network), in a technical installation for planning/configuring screen content (par. 29, render this data on one or more custom displays. Some such applications may also allow the user to view and modify selected device configuration parameters or setpoint values maintained on the industrial devices); 
a1) device operating data for monitoring and controlling the functionality are captured and are provided for the data visualization system (par. 31, configured to retrieve and display selected subsets of device data available on the industrial devices); 
a2) from a set of visualization aspects which is available for the device, each visualization aspect can be linked to device-specific operating data of the device operating data, which device-specific operating data are respectively tied to this visualization aspect (par. 31, display selected subsets of device data available on the industrial devices 114; view and modify the control program (e.g., ladder logic, sequential function chart, function block diagram, etc.) executing on an industrial controller, an HMI application or other visualization application that renders selected sets of industrial device data on one or more graphical display screens, a device configuration application, a reporting application configured to generate custom reports based on selected sets of industrial device data, a data collection or historian application, or other such application), wherein; 
b) when incorporating the data visualization system in the device network on the basis of a preplanning/preconfiguration program contained in the data visualization system and in the device, a plug-and-play protocol is executed between the data visualization system and the device, which is used to connect the data visualization system in terms of communication and control to the device (Fig. 10A-B; par. 60, automatically detecting and uploading a device description file for an industrial device to a communications application that serves as a data server between the industrial device and a client-side application), 
c) during this communication and control connection in the case of dedicated control of the device in the device network, a planning/configuration program which is provided in the device and has a multiplicity of monitoring/control objects, wherein the monitoring/control objects are determined and stated by linking the set of visualization aspects to the (Fig. 10A-B: 1002, 1004, 1016, 1018; par. 61, where a graphical icon, available configuration settings, and communication statistics for the industrial device are rendered via the communications application based on information in the device description file); 
d) the planning/configuration program loaded into the data visualization system is executed by; 
d1) selecting, with respect to a visualization aspect selected from the set of visualization aspects having the visualization aspects, a corresponding monitoring/control object from the monitoring/control objects (par. 31, view and modify the control program; Fig. 10B: 1018; par. 61); 
d2) loading, according to the visualization-aspect-based data binding of the selected monitoring/control object, operating data of the device-specific operating data, which correspond to this selection, into the data visualization system (par. 31, view and modify the control program; Fig. 10B: 1018; par. 61); and 
d3) visualizing the selected operating data with respect to the selected visualization aspect as the screen content (par. 31, view and modify the control program; Fig. 10B: 1018; par. 61.)

Claim 2, 7: Bliss discloses the method as claimed in claim 1, wherein an HMI terminal or an HMI application is used as the data visualization system (par. 29, human-machine interfaces (HMIs) that render selected items of device data on one or more customized graphical interface screens.)

Claim 3, 8: Bliss discloses the method as claimed in claim 1, wherein the set of visualization aspects having the visualization aspects and the planning/configuration program having the monitoring/control objects are provided when producing the device (Fig. 10B: 1016; par. 63, the device description file stored on the industrial device is retrieved from the device, registered with the communications application, and used to render a graphical icon, configuration settings, and communication statistics for the device.)

Claim 4, 9: Bliss discloses the method as claimed in claim 1, wherein the operating data and the device operating data are at least one of sensor data, actuator data and installation generation data of the technical installation (par. 66, any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator, instrumentation, and human machine interface (HMI) that communicate via the network, which includes control, automation, and/or public networks.)

Claim 5, 10: Bliss discloses the method as claimed in claim 1, wherein the selected visualization aspect from the set of visualization aspects and the corresponding selected monitoring/control object are selected with the aid of a selection menu on a screen of the data visualization system (par. 52, Fig. 6.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
2/24/2022